(DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 29 January, 2021.
Claims 1, 10 and 16 have been amended.
Claims 1, 4 – 10, 13 – 17, 19 and 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al.: (US PGPUB 2008/0172251 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1).
CLAIMS 1, 4, 10 and 13
Reichert discloses a medical treatment cost control system that includes the following limitations:
receiving/provide, at/by a workflow service, information from an end user device, the information indicating characteristics of a clinical decision support workflow being managed by the/to an end user device for a patient; (Reichert 0005, 0023, 0024);
based on the clinical decision support workflow, requesting data from one or more knowledge systems and electronic health record (EHR) data from one or more EHRs, the data including analytics, claims information, or clinical statistics; (Reichert 0005, 0016, 0019, 0024, 0025, 0033);
provide the data and the EHR data within the clinical decision support workflow; and provide a recommendation to a clinician at a point of care via the end user device, the recommendation indicating whether a care plan is a model recommendation, costs corresponding to the care plan, or readmission risk for the care plan; (Reichert 0002, 0025, 0026, 0033 – 0038 and Figure 8).
Reichert discloses a medical treatment cost control system that includes receiving information regarding a clinical workflow being managed during a treatment episode – i.e. a 
With respect to the following limitations:
upon the clinician not selecting the care plan, further comprising prompting the clinician to provide feedback to the workflow service via the end user device; (Sudharsan 0023, 0028, 0034, 0035, 0041, 0051, 0054); 
utilizing the feedback to train the workflow service to identify additional data relevant to the care plan; including the additional data in additional recommendations; (Sudharsan 0023, 0028 – 0030).
Reichert discloses receiving documentation indicating why a task was not performed, but not using this information to train the workflow system (0023). Sudharsan discloses a clinical decision making system that includes receiving feedback from a provider for treatment recommendation provided by the system. The system solicits feedback including an explanation why the recommendation was not followed. Sudharsan discloses that the feedback may be used for subsequent recommendations based on learned decision making – that is practitioner decisions are fed back into the input to update/train the machine learning algorithm. New recommendations are made based on the updated algorithm. Therefore, it would have been 
With respect to Claim 1, Reichert discloses the following limitations:
a system comprising: a processor; and a non-transitory computer storage medium storing computer-useable instructions; (Reichert 0020, 0021).
CLAIMS 6 and 8
The combination of Reichert/Sudharsan discloses the limitations above relative to Claim 1. Additionally, Reichert discloses the following limitations:
wherein the analytics data is for a venue where the patient is currently being treated; (Reichert 0015); disclosing using data that represents a particular institution;
wherein the workflow service leverages access to third party resources; (Reichert 0016, 0019); disclosing information from a variety of sources.
Claims 5, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al.: (US PGPUB 2008/0172251 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Official Notice.
CLAIMS 5 and 14
The combination of Allen/Sudharsan discloses the limitations above relative to Claims 1 and 10. With respect to the following limitations:
wherein the clinical decision support workflow is a discharge plan.
Allen discloses treatment recommendations in general, but does not expressly disclose a 
CLAIMS 9 and 15
The combination of Allen/Sudharsan discloses the limitations above relative to Claims 1 and 10. With respect to the following limitations:
wherein the recommendation is provided without requiring the clinician to initiate access to software other than the clinical decision support workflow.
The specification discloses these features as “single sign-on” functionality. Single sign-on functionality is old and well known, a fact for which Examiner takes Official Notice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Allen so as to have included single sign-on functionality, in accordance with the Official Notice taken, in order to allow access to data without additional authentication.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al.: (US PGPUB 2008/0172251 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1) and in view of Goux: (US 7,657,445 B1).
CLAIM 7
The combination of Reichert/Sudharsan discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the analytics data is for venues similar to a venue where the patient is currently being treated.
Goux discloses a healthcare facility resource management system that includes guidelines or best practices for each facility in a geographic region or by facility type. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Reichert so as to have included common guidelines for similar facilities, in accordance with the teachings of Goux, in order to allow customized guidelines by facility type.
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Reichert et al.: (US PGPUB 2008/0172251 A1).
CLAIM 16
Sudharsan discloses a clinical decision-making system that includes the following limitations:
one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations to train a workflow analytics system; (Sudharsan 0008);
prompting the clinician to provide feedback in accordance with a selection of a care plan that, based on presenting data within a clinical decision workflow, indicates the selection of the care plan is not a recommended care plan; utilizing the feedback to train a workflow service to identify additional data relevant to the care plan; (Sudharsan 0023, 0028, 0034, 0035, 0041, 0051, 0054). 
Sudharsan discloses a clinical decision making system that includes feedback from a provider on care plan recommendation provided by the system. The system solicits feedback including an 
With respect to the following limitations:
the data comprising analytics, claims information, or clinical statistics received from one or more knowledge systems; (Reichert 0005, 0016, 0019, 0024, 0025, 0033).
Reichert discloses a medical treatment cost control system that includes receiving information regarding a clinical workflow being managed during a treatment episode – i.e. a proposed treatment plan for a patient.  The system interrogates at least one information repository (i.e. knowledge systems) and retrieves information from the EMR for the patient of interest. The repository includes analytics and clinical statistics – i.e. cost and reimbursement data for the proposed treatment plan and for alternative treatments to the proposed treatment and data from service based billing systems – i.e. claims information. The system generates a display including information indicating that the proposed treatment is unprofitable (Figure 5 – 505) and displays one or more treatment recommendations based on costs and reimbursement data of the various alternative treatments.
CLAIMS 17 and 19
The combination of Sudharsan/Reichert discloses the limitations above relative to Claim 16. Additionally, Reichert discloses the following limitations:
receiving, at a workflow service, information from an end user device, the information indicating characteristics of a clinical decision support workflow being managed by the end user device for a patient;
presenting the data and the EHR data within the clinical decision support workflow and providing a recommendation to a clinician at a point of care via the end user device, the recommendation indicating whether a care plan is a model recommendation, costs corresponding to the care plan, or readmission risk for the care plan; (Reichert 0002, 0025, 0026, 0033 – 0038 and Figure 8).
Reichert discloses a medical treatment cost control system that includes receiving information regarding a clinical workflow being managed during a treatment episode – i.e. a proposed treatment plan for a patient.  The system interrogates at least one information repository (i.e. knowledge systems) and retrieves information from the EMR for the patient of interest. The repository includes analytics and clinical statistics – i.e. cost and reimbursement data for the proposed treatment plan and for alternative treatments to the proposed treatment and data from service based billing systems – i.e. claims information. The system generates a display including information indicating that the proposed treatment is unprofitable (Figure 5 – 505) and displays one or more treatment recommendations based on costs and reimbursement data of the various alternative treatments.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the decision-making system of Sudharsan so as to have included collecting and aggregating data in order to recommend a treatment, in accordance with the teaching of Reichert, in order to allow for the automated treatment recommendations.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Reichert et al.: (US PGPUB 2008/0172251 A1) and in view of Official Notice.
CLAIM 20
The combination of Sudharsan/Reichert discloses the limitations above relative to Claim 16. With respect to the following limitations:
wherein the clinical decision support workflow is a discharge plan.
The combination of Sudharsan/Reichert discloses treatment recommendations in general, but does not expressly disclose a discharge plan. Nonetheless, discharge plans are old and well known, a fact for which Examiner takes Official Notice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Sudharsan/Allen so as to have included recommending discharge plans, in accordance with the Official Notice taken, in order to allow automated discharge planning recommendations, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
Applicant's arguments filed 9/16/2020 with respect to the U.S.C. 103 rejections have been fully considered but they are not persuasive.
The U.S.C. 103 Rejections
Applicant argues that Allen fails to disclose providing a recommendation indicating costs corresponding to a care plan or readmission risk for the care plan based on data from knowledge systems that includes analytics, claims information or clinical statistics. Examiner agrees. However upon further consideration a new grounds of rejection is made in view of Reichert. 
Examiner note that the recitation of the term “analytics” requires identifying what this term entails. Turning to the specification, analytics are described as “evidence based 
Applicant does not separately argue the dependent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2002/0184050 A1 to Papageorge discloses a decision making system for generating various treatment options based on costs, risks and benefits.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 27 February, 2021